significant index number department of the treasury internal_revenue_service washington d c jan qe-t gp ra ad tax exempt and entities government division re taxpayer dear this extension applies to the eligible amortization charge this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b and b of the internal_revenue_code code and sec_304 b and b of the employee_retirement_income_security_act_of_1974 erisa’ this extension is effective with the plan_year beginning january bases established as of january which result in a net unfunded_liability of dollar_figure the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 d of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 1b the plan has submitted the required information to meet the criteria in sec_431 d b including a certification from the plan’s actuary that as of that date i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding pian years ii the plan_sponsor has adopted a pian to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the to the authorized representative pursuant to a power_of_attorney on file in this office and to your this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours ss sla david m ziegler manager ep actuarial group
